Case 2:18-cv-01115-RSL Document 179-1 Filed 04/16/19 Page 1 of 9




                       Exhibit 1
             Case 2:18-cv-01115-RSL Document 179-1 Filed 04/16/19 Page 2 of 9




 1                                                                              The Honorable Robert S. Lasnik

 2
 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9                                                                )
     STATE OF WASHINGTON, et al.,                                 )    No. 2:18-cv-1115-RSL
10                                                                )
       Plaintiffs,                                                )
11                                  v.                            )
                                                                  )     CERTIFICATION OF THE U.S.
12   UNITED STATES DEPARTMENT OF                                  )     DEPARTMENT OF STATE'S
     STATE, et al.,                                               )     SUPPLEMENTAL
13                                                                )     ADMINISTRATIVE RECORD
       Defendants.                                                )
14

15

16

17

18

19

20

21

22
23
24

25

26
27

28

     CERTIFICATION OF THE U.S. DEPARTMENT OF STATE'S SUPPLEMENTAL                       U.S. DEPARTMENT OF JUSTICE
     ADMINISTRATIVE RECORD                                                            Civil Division, Federal Programs Branch
                                                                                                450 Golden Gate Ave.
     State of Washington, et al. v. Dep 't ofState, et al. , 2:18-cv-1115-RSL
                                                                                              San Francisco, CA 94102
                                                                                                 Tel: (415) 436-6635
             Case 2:18-cv-01115-RSL Document 179-1 Filed 04/16/19 Page 3 of 9




 1           I, Jerry C. Drake, do hereby declare as follows:
 2   Background
 3
         1. I am employed by the U.S. Department of State (the "Department") as the Division
 4
     Chief for Management Services, Executive Office of the Legal Adviser and Bureau of
 5
     Legislative Affairs (L-H/EX). The Division Chief for Management Services oversees the
 6

 7   Administrative Services Team, The Information Technology Team, and the Records

·8   Management Team for the Office of the Legal Adviser (L) and the Bureau of Legislative
 9
     Affairs (H). The Division Chief reports to the Executive Director of L-H/EX who reports to
10
     the Legal Adviser and the Assistant Secretary for Legislative Affairs, respectively. I have
11
     worked at the Department of State for 10 years, serving in my current position since 2016. I
12

13   have twenty years of experience as an information programs manager, research archivist, and

14   records manager.

15       2. ·The statements made in this declaration are based upon my personal knowledge or on
16
     irlformation supplied to me by employees under my supervision or attorneys assigned to this
17
     matter in the Office of the Legal Adviser at the United States Department of State.
18
         3. This declaration is provided pursuant to the Court' s March 19, 2019 order directing the
19

20   Department to supplement the administrative record for the July 27, 2018, temporary

21   modification and letter ("the decision") challenged in this litigation.
22       4. To the best of my knowledge, the materials provided in this supplement to the
23
     administrative record, in conjunction with those logged in the accompanying privilege log and
24
     those previously enumerated in the Index to the Administrative Record provide a true, accurate,
25
     and complete listing of all documents and materials directly or indirectly considered by
26

27   Department decision makers in making the decision, regardless of whether the materials

28

      CERTIFICATION OF THE U.S. DEPARTMENT OF STATE' S SUPPLEMENTAL               U.S. DEPARTMENT OF JUSTICE
      ADMINISTRATIVE RECORD                                                     Civil Division, Federal Programs Branch
                                                                                          450 Golden Gate Ave.
      State of Washington, et al. v. Dep 't ofState, et al., 2:18-cv-1115-RSL
                                                                                        San Francisco, CA 94102
                                                                                           Tel: (415) 436-6635
              Case 2:18-cv-01115-RSL Document 179-1 Filed 04/16/19 Page 4 of 9



 1   support or are contrary to the decision.

 2   The Department's Search for Supplemental Materials
 3
         5. In response to the Court's order of March 19, 2019, custodians from the Bureau of
 4
     Political-Military Affairs (PM) and Office of the Legal Adviser were directed to produce all
 5
     materials considered, directly or indirectly, in making the decision, and all settlement-related
 6

 7   communications generated in Defense Distributed, et al. v. US. Department ofState, et al., No.

 8   1:15-cv-00372-RP (W.D. Tex.) that were considered, directly or indirectly, in making the
 9
     decision.
10
         6. Custodians were directed to ensure that such searches covered internal and external
11
     communications regarding the agency's decision-making process, including e-mail exchanges
12

13   or other correspondence between and among the individuals and agencies involved. The

14   searches also encompassed drafts of the Departments' notice of proposed rulemaking

15   ("NPRM") "International Traffic in Arms Regulations: U.S. Munitions List Categories I, II,
16
     and IIII," 83 Fed. Reg. 24198 (May 24, 2018). Custodians were instructed to produce all
17
     responsive records through July 27, 2018, even if they believed that such records were subject
18
     to withholding based on privilege of any kind. Additionally, in the event that custodians were
19

20   in doubt regarding whether a particular record was responsive to the request, custodians were

21   instructed to err on the side of inclusion and produce all such records. Custodians produced
22   documents stored in both the classified and unclassified electronic systems.
23
         7. In addition, to account for individuals in the Bureau of Political-Military Affairs, Office
24
     of the Legal Adviser, and Office of the Under Secretary of State for Arms Control and
25
     International Security who may h~ve been involved directly or indirectly in the decision but
26
27   who are no longer employed by the Department or were otherwise unable to search their own

28

      CERTIFICATION OF THE U.S. DEPARTMENT OF STATE' S SUPPLEMENTAL                U.S. DEPARTMENT OF JUSTICE
      ADMINISTRATIVE RECORD                                                      Civil Division, Federal Programs Branch
      State of Washington, et al. v. Dep 't ofState, et al. , 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                            Tel: (415) 436-6635
              Case 2:18-cv-01115-RSL Document 179-1 Filed 04/16/19 Page 5 of 9




 1   records, a paralegal from the Office of the Legal Adviser (L-H/EX) conducted a search of email
 2
     records associated with these per~ons, using broad search terms and under similar instructions
 3
     to those set forth above.
 4
         8. In addition, under similar instructions to those set forth above, a government
 5

 6   information specialist from the Department's Executive Secretariat (S/ES) performed a search

 7   of the S/ES email archives. These archiyes capture all e-mails sent on the network hosted by

 8   the Executive Secretariat, including e-mails sent to and from the offices of the Secretary, the
 9
     Deputy Secretary, all of the Department's Undersecretaries, and the Executive Secretariat staff.
10
         9. The broad searches conducted by L-H/EX and S/ES were conducted on the
11
     Department's classified and unclassified computer systems and were limited to March 1, 2018
12

13   through July 27, 2018 as the timeframe surrounding settlement discussions in Defense

14   Distributed and implementation of the settlement agreement resulting from those discussions.

15       10. Attorneys in the Office of the Legal Adviser reviewed the records identified by the
16
     custodial searches and the L-H/EX search for relevance concurrently with the deduplication ·
17
     and privilege review described below. Due to the volume of records identified in S/ES email
18
     archives, the attorneys manually reviewed these records for relevance before beginning the
19

20   privilege and deduplication review.

21       11. This collection yielded 9 .1 GB of records, which were then loaded on· to the
22   Department's LAW/Concordance document review platform. The LAW/Concordance
23
     software is an industry standard tool produced by LexisNexis that relies on part of the file's
24
     metadata to identify and eliminate duplicates. This process reduced the total collection to 8584
25

26
     documents.

27       12. These 8584 documents underwent a manual review and de-duplication process by ·

28

      Cf;RTIFICATION OF THE U.S. DEPARTMENT OF STATE'S SUPPLEMENTAL                 U.S. DEPARTMENT OF JUSTICE
      ADMINISTRATIVE RECORD                                                       Civil Division, Federal Programs Branch
      State of Washington, et al. v. Dep 't of State, et al. , 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                          San Francisco, CA 94102
                                                                                              Tel: (415) 436-6635
             Case 2:18-cv-01115-RSL Document 179-1 Filed 04/16/19 Page 6 of 9




 1   attorneys from the Office of the Legal Adviser. In order to meet the deadline imposed by the
 2   Court, the attorneys combined the de-duplication process with a second level review for
 3
     relevancy and privilege. As part of the de-duplication process, the attorneys made efforts to
 4
     remove documents previously included in the original administrative record produced for the
 5

 6   decision.

 7   Privilege Log

 8       13. Pursuant to the Court's order that a privilege log be produced for all privileged
 9
     documents and materials, attorneys from the Office of the Legal Adviser also prepared a log of
10
     all privileged materials that have been redacted or withheld from the administrative record.
11
         14. The privilege log includes several broad categories of documents that are being
12

13   withheld. These documents principally reflect predecisional, deliberative material, as well as

14   attorney-client and attorney work product privileged material.

15       15. The intra-agency and inter-agency predecisional, deliberative material for which the
16
     Department is asserting deliberative· process privilege include e-mails and draft documents,
17
     including staff level comments on those draft documents. They reflect the internal or inter-
18
     agency predecisional deliberations of Department or inter-agency staff and management made
19

20   to support an ongoing decision making process, in this instance, the decision to issue the July

21   27, 2018, temporary modification and letter or decisions related to the rulemaking process
22   reflected in the NPRM. The role of the withheld documents in the decision-making process,
23
     and the expectation that these materials would be protected as .Part of the privilege securing
24
     such a process, is reflected in the fact that many such documents are labelled "deliberative,"
25
     "predecisional," and/or "draft." As illustrated in the log, many of the documents to which the
26
27   deliberative process privilege applies constitute drafts of documents such as the May 2018

28

      CERTIFICATION OF THE U.S. DEPARTMENT OF STATE' S SUPPLEMENTAL            U.S. DEPARTMENT OF JUSTICE
      ADMINISTRATIVE RECORD                                                  Civil Division, Federal Programs Branch
      State ofWashington, eta/. v. Dep 'tofState, et al., 2:18-cv-1115-RSL             450 Goldei;a Gate Ave.
                                                                                     San Francisco, CA 94102
                                                                                         Tel: (415) 436-6635
              Case 2:18-cv-01115-RSL Document 179-1 Filed 04/16/19 Page 7 of 9




 1    NPRM and drafts of settlement documents, as well' as e-mails discussing these documents.
 2        16. Many of these drafts differ from the final versions and include proposed edits as well as
 3
      comments and advice. Revealing the contents of these documents would therefore be expected
 4
      to reveal candid pre-decisional views and advice and the mental processes of the
 5

 6    decisionmakers and other contributors, and would inaccurately or prematurely disclose the

 7   views of the authors or the agency. The proper functioning of the review process requires that

 8    staff and decisionmakers feel free to express their views and positions openly. Department
 9
     staff and officials, as well as counterparts in other agencies, must be confident that the content
10
     of these internal debates is protected in order to perform their functions and engage in candid
11
      discussion. The absence of deliberative process protection would be expected to have a
12

13    chilling effect on the Department's decision-making process.

14       17. Documents also were withheld on the basis of attorney client privilege. These include

15   exchanges among State Department Bureaus, the State Department's Office of the Legal
16
     Adviser, and the Department of Justice seeking and ·obtaining legal advice. These documents
17
     are properly protected in order to encourage full and frank discussions between attorneys and
18
     clients so as to enable attorneys to provide effective legal advice. Other documents were
19

20   withheld because they constitute attorney work product prepared in anticipation of, or during,

21   litigation. The scope of the search covered settlement-related materials, which should be
22   . protected under the attorney work-product doctrine.
23
         .18. Documents were also withheld as presidential communications, such as exchanges by
24
     senior leaders and staff of the National Security Council related to consideration and review of
25

26   the May 2018 NPRM.

27       19. The privilege log reflects that 44 documents that are not produced are marked as

28

      CERTIFICATION OF THE U.S. DEPARTMENT OF STATE' S SUPPLEMENTAL                U.S. DEPARTMENT OF JUSTICE
      ADMINISTRATIVE RECORD                                                      Civil Division, Federal Programs Branch
      State of Washington, et al. v. Dep 't ofState, et al. , 2:18-cv-1115-RSL             450 Golden Gate Ave.
                                                                                         San Francisco, CA 94102
                                                                                             Tel: (415) 436-6635
              Case 2:18-cv-01115-RSL Document 179-1 Filed 04/16/19 Page 8 of 9




 1   classified. These documents fall into two general categories. First, these documents are broad
 2   updates to Department leadership that include an array of unrelated classified materials
 3
     alongside brief statements related to the Defense Distributed settlement. Second, these
 4
     documents are e-mails related to review and clearance of unclassified action or information
 5
 6   memoranda to senior leadership or transmission of broad meeting notes that include an array of

 7   unrelated classified materials alongside brief statements related. The final memoranda are

 8   produced with redactions at W ASHAROOO 1749-WASHAROOO 17 52 and CWASHAROOO 1722-
 9
     CWASHAROOO 172.
10
         20. The documents were processed on the Department's classified and unclassified
11
     electronic systems. Consequently, the production does not have continuous Bates numbering.
12

13   The documents processed on the unclassified system are marked with Bates numbers beginning

14   at W ASHAROOOOOO 1. The documents processed on the classified system are marked with

15   Bates numbers beginning at CWASHAROOOOOO 1.
16

17

18

19

20

21

22
23
24

25

26
27

28
      CERTIFICATION OF THE U.S. DEPARTMENT OF STATE'S SUPPLEMENTAL                 U.S. DEPARTMENT OF JUSTICE
      ADMINISTRATIVE RECORD                                                      Civil Division, Federal Programs Branch
                                                                                           450 Golden Gate Ave.
      State of Washington, et al. v. Dep 't of State, et al., 2:18-cv-1115-RSL
                                                                                         San Francisco, CA 94102
                                                                                            Tel: (415) 436-6635
               Case 2:18-cv-01115-RSL Document 179-1 Filed 04/16/19 Page 9 of 9



 1       21. The review consumed approximately 225 attorney work hours. This review located
 2   approximately 3240 documents that have now been logged as privileged pursuant to the
 3
     Court's order and withheld in full, as well as approximately 220 responsive documents that
 4
     have been logged as privileged and produced with some redactions and approximately 690
 5

 6   responsive documents that have been produced in full, as a supplement to the administrative

 7   record.

 8
 9
            Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is
10   true and correct.

11             Executed this 16th day of April, 2019.
12

13

14
                                                                         1vi 'on
15                                                                      Management Services, Executive
16                                                                      Office of the Legal Adviser and
                                                                        Bureau of Legislative Affairs (L-H/EX)
17

18

19

20

21

22
23

24

25

26

27

28

      CERTIFICATION OF THE U.S. DEPARTMENT OF STATE' S SUPPLEMENTAL                        U.S. DEPARTMENT OF JUSTICE
      ADMINISTRATIVE RECORD                                                              Civil Division, Federal Programs Branch
      State of Washington, et al. v. Dep 't ofState, et al. , 2: 18-cv-1115-RSL                    450 Golden Gate Ave.
                                                                                                 San Francisco, CA 94102
                                                                                                     Tel: (415) 436-6635
